Case 5:17-cv-10164-JEL-MKM ECF No. 296 filed 04/30/20   PageID.8514   Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

   ORDER REGARDING MATTERS ADDRESSED DURING THE
           APRIL 29, 2020 VIDEO CONFERENCE

       On April 29, 2020, the Court held a video conference to address

 discovery and other case management-related issues. The Court now

 orders as follows:

       1. Interim Co-Lead Class Counsel’s Motion to Amend

       Interim Co-Lead Class Counsel’s motion to amend the case

 management order (ECF No. 1108) is granted in part and denied in part.

 The Court finds good cause to grant the motion for an extension of time

 to file Class Plaintiff’s motion for class certification. Upon a showing of

 good cause, courts may grant timely motions for a deadline extension.

 Fed. R. Civ. P. 6(b). Due to the difficulties posed by the COVID-19
Case 5:17-cv-10164-JEL-MKM ECF No. 296 filed 04/30/20   PageID.8515   Page 2 of 3




 pandemic, Interim Co-Lead Class Counsel represented that some of their

 experts have been delayed in finishing their expert reports because the

 experts are working on research related to the pandemic. See (ECF No.

 1108-1.) The extension of time is granted and the motion for class

 certification is now due on Tuesday, June 30, 2020.

       The Court denies Interim Co-Lead Class Counsel’s motion to amend

 the case management order to coordinate pre-trial motions and trials

 between Class Plaintiffs and the initial bellwether Plaintiffs. As set forth

 during the hearing, proceeding with the bellwether trials on the current

 schedule and maintaining separate pre-trial motions hearings will not

 prejudice Class Plaintiffs and will promote the efficient management of

 this complex litigation.

       2. Investigative Subpoena Briefing Schedule

       On Tuesday, May 5, 2020, Interim Co-Liaison Counsel and

 Interim Co-Lead Class Counsel will file a motion to compel the release of

 investigative subpoena transcripts and related documents produced in

 connection with the State of Michigan’s Flint Water investigation. Any

 responses to this motion will be due on Wednesday, May 13, 2020, and




                                      2
Case 5:17-cv-10164-JEL-MKM ECF No. 296 filed 04/30/20   PageID.8516   Page 3 of 3




 the Court will hear oral argument during the May 20, 2020 status

 conference.

       3. Briefing Schedule in Walters, et al. v. Flint, et al.

       The Court recently consolidated Meeks, et al. v. United States, 19-

 13359, with Walters, et al. v. Flint, et al., 17-10164. The United States

 will have until Friday, June 5, 2020 to file the motion to dismiss that it

 indicated it plans to file. The United States’ brief is not to exceed 40

 pages, excluding the signature page. Plaintiffs will have until Tuesday,

 July 7, 2020 to respond, with the same page limitation, and a reply will

 be due no later than Friday, July 24, 2020.

 Dated: April 30, 2020                    s/Judith E. Levy
 Ann Arbor, Michigan                      JUDITH E. LEVY
                                          United States District Judge

                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on April 30, 2020.

                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      3
